DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed with the written response received on January 14, 2022, have been considered and an action on the merits follows.  As directed by the amendment, claims 1 and 11 are amended.  Accordingly, claims 1-20 are pending in this application.  
Applicants amendments to Figures 6 – 7, filed January 14, 2022, have made the examiners objections moot. Therefore, the examiners objections to the drawings have been withdrawn.
Applicants amendments to Paragraphs [0041] and [0091], filed January 14, 2022, have made the examiners objections moot. Therefore, the examiners objections to the specification have been withdrawn.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. 2018/0213886 A1 to CONNELL et. al (herein after "Connell")
As to Claim 1, Connell discloses a sole structure for an article of footwear having an upper (12)(See Annotated Figure 55) , the sole structure comprising: an outsole (38k) defining a ground-contacting surface (See Annotated Figure 55); a midsole disposed between the outsole (38k) and the upper (12) and including a heel midsole portion (154k) and a separate forefoot midsole portion (See Annotated Figure 55); a plate (266) attached to the midsole (See Annotated Figure 55)

    PNG
    media_image1.png
    865
    669
    media_image1.png
    Greyscale

Defining a recess extending in a direction away from the outsole (38k) and toward the upper (See Annotated Figure 55 below, teaching a recess (socket 287) extending in a direction away from the outsole and toward the upper), the recess including a first retainer (See Annotated Figure 55 below, teaching the recess (socket 287) including a first retainer)

    PNG
    media_image2.png
    911
    1057
    media_image2.png
    Greyscale

a first cushion (188k) having a first portion received within the recess (287) between the heel midsole portion (154k) and the forefoot midsole portion (152k), the first portion engaging the first retainer to maintain a desired position of the first cushion (40k) relative to the plate (266) (See Annotated Figure 55, with Connell teaching the first portion of the cushion (40K) engaging the first retainer (in socket 287) to maintain a desired position relative to the plate (287)).

As to Claim 2, Connell discloses the sole structure of Claim 1, wherein the first cushion (188k) has a second portion extending from the recess (287 socket of Connell) in a direction toward the outsole (See Figures 55-56 and Specifically Annotated Figure 55).
As to Claim 3, Connell discloses the sole structure of Claim 1, wherein the recess extends from a medial side of the sole structure to a lateral side of the sole structure (See Annotated Figure 55, teaching wherein the recess extends from a medial side of the sole structure to a lateral side of the sole structure). 
As to Claim 4, Connell discloses the sole structure of Claim 3, wherein the first retainer is disposed closer to one of the medial side and the lateral side than the other of the medial side and the lateral side (See Annotated Figure 55).
As to Claim 5, Connell discloses the sole structure of Claim 1, further comprising a second retainer disposed within the recess (287 socket of Connell) (See Figures 55-57B and Specifically Annotated Figure 55 of Connell).
As to Claim 6, Connell discloses the sole structure of Claim 5, wherein the first retainer is disposed adjacent to one of a medial side of the sole structure and a lateral side of the sole structure and the second retainer is disposed adjacent to the other of the medial side and the lateral side (See Figures 55-56 and Specifically Annotated Figure 55).
As to Claim 7, Connell discloses the sole structure of Claim 6, wherein the first retainer and the second retainer are aligned with one another across a width of the sole structure (See Annotated Figure 55, teaching wherein the first retainer and the second retainer are aligned with one another across a width of the sole structure).
As to Claim 8, Connell discloses the sole structure of Claim 5, further comprising a second cushion having a first portion received within the recess (287 socket), the first portion of the second cushion (192k) engaging the second retainer to maintain a desired position of the second cushion (192k) relative to the plate (266) (See Figures 55-56 and Specifically Annotated Figure 55 below of Connell)

    PNG
    media_image3.png
    865
    669
    media_image3.png
    Greyscale

As to Claim 9, Connell discloses the sole structure of Claim 8, wherein at least one of the first cushion (188k) and the second cushion (192k) is a fluid-filled chamber (See Paragraph 308 of Connell, "As shown in FIGS. 55 and 57A, the medial .
As to Claim 10, Connell discloses the sole structure of Claim 1, wherein the first retainer is a flange integrally formed with the plate (266), the first retainer (See Annotated Figure 55 of Connell, teaching a first retainer is flange integrally formed with the plate)  extending from a surface of the plate (266) within the recess and in a direction toward the outsole (See Annotated Figure 55 of Connell).
As to Claim 11, Connell discloses a sole structure for an article of footwear having an upper (12), the sole structure comprising: an outsole (38K) defining a ground-contacting surface (See Figures 55-56 and Specifically Annotated Figure 55); 

    PNG
    media_image4.png
    865
    669
    media_image4.png
    Greyscale

a midsole (146k) disposed between the outsole (38K) and the upper (12) and including a heel midsole portion (154j) and a separate forefoot midsole portion  (See Figures 55-56 and Specifically Annotated Figure 55); a plate (266) attached to the midsole (146k) and including a first retainer (See Figures 55-56 and Specifically Annotated Figure 55), the first retainer (287 socket of Connell) extending from a first surface of the plate in a direction toward the outsole (See Figures 55-56 and Specifically Annotated Figure 55 below)

    PNG
    media_image5.png
    993
    790
    media_image5.png
    Greyscale

 A first cushion (188k) opposing the first surface (the first surface being the area under the plate where the socket is located) of the plate (266) between the heel midsole portion (See Figures 55-56 and Specifically Annotated Figure 55); and the forefoot midsole portion and engaging the first retainer to maintain a desired position of the first cushion (188k) relative to the plate (266) (See Figures 55-56 and Specifically Annotated Figure 55 of Connell).
As to Claim 12, Connell discloses the sole structure of Claim 11, wherein the plate includes a main surface, the first surface (See Annotated Figure 55, teaching the first surface being the bottom surface of the sockets (287)  being offset from the main surface in a direction toward the upper to define a recess (See Annotated Figure 55).
As to Claim 13,  Connell discloses the sole structure of Claim 12, wherein the recess extends from a medial side of the sole structure to a lateral side of the sole structure (See Annotated Figure 55, wherein the recess (in sockets 287) extends from a medial side of the sole structure to a lateral side of the sole structure).
As to claim 14, Connell discloses the sole structure of Claim 13, wherein the first retainer (287 socket of Connell) is disposed closer to one of the medial side and the lateral side than the other of the medial side and the lateral side (See Annotated Figure 55 of Connell). 
As to claim 15, Connell discloses the sole structure of Claim 11, further comprising a second retainer (287 socket of Connell) extending from the first surface of the plate in a direction toward the outsole (See Annotated Figure 55 of 
As to claim 16,  Connell discloses the sole structure of Claim 15, wherein the first retainer (287 socket of Connell)  is disposed adjacent to one of a medial side of the sole structure and a lateral side of the sole structure and the second retainer (287 socket of Connell) is disposed adjacent to the other of the medial side and the lateral side (See Figures 55-56 and Specifically Annotated Figure 55).
As to Claim 17, Connell discloses the sole structure of Claim 16, wherein the first retainer and the second retainer are aligned with one another across a width of the sole structure (See Annotated Figure 55, teaching the first and second retainer is aligned with one another across a width of the sole structure).
As to claim 18, Connell discloses the sole structure of Claim 15, further comprising a second cushion opposing the first surface of the plate and engaging the second retainer to maintain a desired position of the second cushion relative to the plate (See Figures 55-56 and Specifically Annotated Figure 55).
As to claim 19, Connell discloses the sole structure of Claim 18, wherein at least one of the first cushion and the second cushion is a fluid-filled chamber (See Paragraph 308 of Connell, "As shown in FIGS. 55 and 57A, the medial cushioning arrangement 64k includes a first fluid-filled chamber 188k and a second fluid-filled chamber 190k").
As to claim 20, Connell discloses the sole structure of Claim 11, wherein the first retainer is a flange integrally formed with the plate (See Annotated Figure 55 of .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The pertinent prior art carted relates to footwear with similar features disclosed; however, the closest prior art to the claimed invention has been used in the rejections set forth above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKWOKWO OLABISI REDHEAD whose telephone number is (571)272-7581. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AKWOKWO OLABISI REDHEAD/           Examiner, Art Unit 3732                                                                                                                                                                                             

/CLINTON T OSTRUP/           Supervisory Patent Examiner, Art Unit 3732